Citation Nr: 1414727	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-01 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, claimed as flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ) in May 2012.  A transcript is of record.  At the time of the hearing, the Acting VLJ noted that VA treatment records had been associated with the claims file after the issuance of the statement of the case.  The Veteran submitted a waiver of RO consideration at that time.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2013). 

The record currently before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral flat feet.  He testified in May 2012 that the condition began in service as the result of multiple jumps while serving as an artillery paratrooper and that he began seeking private treatment one year after his discharge from service.  The Veteran has also asserted that he has flat feet as a result of using non-supportive Army boots.  See December 2009 VA Form 9.  The Veteran is competent to make such assertions.  The Board notes that the Veteran's DD 214 denotes his receipt of a parachutist badge.  

Service treatment records reveal that the Veteran sought treatment for his left foot in January 1975, at which time he complained of pain for one day after playing basketball.  There was slight swelling of the left lateral foot and ankle noted with transient pain.  The impression was acute sprain.  A February 1975 health record documents the Veteran's complaint that he still had painful plantar and dorsum of foot.  A February 1975 x-ray of the left lateral foot was normal.  
Clinical examination of the Veteran's feet at the time of a June 1980 annual examination and a June 1981 discharge examination was normal, and there were no complaints or findings made in reference to either foot.  See reports of medical examination.  

The post-service private medical evidence of record indicates that the Veteran was found to have flat valgus feet on both sides in June 2001 and extreme talipes valgus and flat and splay feet in December 2002.  The post-service VA medical evidence of record contains the findings of a March 2009 x-ray, which, in pertinent part, showed mild hallux valgus deformities bilaterally, left greater than right; well-defined erosive change at the heads of the first metatarsals bilaterally, likely on the basis of gouty arthritis; and mild enthesophyte formation at the inferior calcaneal surface on the left.  VA treatment records also contain May 2009 assessments of plantar fasciitis and bilateral pronation and a July 2009 assessment of bilateral pes planus.  

Given the in-service findings related to the left foot, the Veteran's competent assertions, and the post-service evidence of record, the Board finds that a VA examination is needed in this case.  Additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Baltimore VAMC, dated since September 2012.  

2.  Schedule the Veteran for an appropriate VA examination in conjunction with the claim for service connection for a bilateral foot disorder.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  A thorough history should be obtained from the Veteran. 

The examiner should identify all current disorders of the feet.  

Based on examination findings and a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any current disorder of the feet and/or the previously assessed plantar fasciitis and bilateral pronation (May 2009) and bilateral pes planus (July 2009), are related to any in-service disease, event, or injury.  

In providing this opinion, the examiner must consider that the Veteran is in receipt of a parachutist badge and provide discussion as to the in-service findings related to the left foot.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


